                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LOGAN M. DRUMM, #2032303,                         §
         Petitioner,                              §
                                                  §
V.                                                §   CASE NO. 3:17-CV-2712-B-BK
                                                  §
LORIE DAVIS, DIRECTOR,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Div.,                   §
              Respondent.                         §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE, AND
               DENYING A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Petitioner filed objections, and the Court has made a de novo review of those portions of

the proposed findings and recommendation to which objection was made. The objections are

overruled, and the Court accepts the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

        IT IS THEREFORE ORDERED that the petition for habeas corpus under 28 U.S.C. § 2254

is denied.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United States

District Court, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the petitioner has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

                                            Page 1 of 2
wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If petitioner files a notice of appeal,

       ( ) petitioner may proceed in forma pauperis on appeal.

       (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
       forma pauperis.



       SO ORDERED this 24th day of April, 2019.




                                                   _________________________________
                                                   JANE J. BOYLE
                                                   UNITED STATES DISTRICT JUDGE




                                                 Page 2 of 2
